                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ACANTHA LLC,

      Plaintiff,                                        Case No. 19-cv-10656
                                                        Hon. Matthew F. Leitman
v.

NUVASIVE, INC.,

     Defendant.
__________________________________________________________________/

              ORDER TERMINATING DEFENDANT’S
         MOTION TO DISMISS (ECF #12) WITHOUT PREJUDICE

      On March 5, 2019, Plaintiff Acantha LLC filed this patent-infringement

action against Defendant NuVasive, Inc. (See Compl., ECF #1.) NuVasive moved

to dismiss the First Amended Complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). (See Mot., ECF #12.)

      The Court entered an order on May 8, 2019, in which it provided Acantha an

opportunity to file an Amended Complaint to address the purported defects in the

Complaint. (See Order, ECF #14.) The Court informed the parties that if Acantha

filed such an Amended Complaint, it would terminate NuVasive’s pending motion

to dismiss as moot. (See id.)




                                        1
      Acantha has now filed an Amended Complaint. (See Am. Compl., ECF #16.)

And NuVasive has filed a renewed motion to dismiss the Amended Complaint. (See

Mot., ECF #17.)    Accordingly, the Court TERMINATES AS MOOT AND

WITHOUT PREJUDICE NuVasive’s initial motion to dismiss (ECF #12).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 20, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
